DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The instant Action is responsive to Applicant’s Amendment, Arguments and Remarks filed 01/14/2022.
3. All rejections and/or objections previously made are hereby withdrawn.

Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 01/14/2022 were submitted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Terminal Disclaimer
5. The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10733677 (issued 8/4/2020 to parent application 1596297 filed 10/18/2016) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
6. In view of a thorough search and examination of the present application, and in light of the following:
Prosecution history of the parent application 1596297 (filed 10/18/2016 and U.S. Patent 10733677 issued 8/4/2020);
Above Terminal Disclaimer against above U.S. Patent 10733677, filed and approved 01/14/2022;
Prosecution history of the instant application;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (PE2E EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholars, etc.), Claims 1-20 are allowed. 
Reasons for Allowable
7. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's non-Final Office Actions of 10/21/2021, the rejections were made to claims 1-2, 4-5, 9, 11-12, 14-15 and 19 under U.S.C. § 103 as being unpatentable over
Ray et al.: "EXPOSING SEARCH HISTORY BY CATEGORY", (United States Patent Application Publication US 20130006914 A1, filed June 28, 2011; and published January 3, 2013, hereafter “Ray”), in view of
Eder: "MEDICATION DELIVERY SYSTEM", (United States Patent Application Publication US 20150317449 A1, filed March 13, 2013; and published November 5, 2015), and further in view of
Gutt et al.: "AUTOMATIC SEARCH SUGGESTIONS FROM SERVER-SIDE USER HISTORY", (United States Patent Application Publication US 20100082649 A1, filed September 22, 2008; and published April 1, 2010, hereafter “Gutt”).

The application is dedicated to machine learning, and more specifically to leveraging user data derived model training data obtained from multiple sources, for providing domain-specific type ahead suggestions for search query terms with a customer self-service system and the type ahead suggestions include suggestions for completing a single search query term and/or suggestions for completing a search query having multiple search query terms. With respect to potential search queries, a predictive topic model is used to determine topic relevance scores for each of the potential search queries and each topic relevance score indicates a relevance of the corresponding potential search query to a respective one of the topics identified in the received search query terms.

In a response to the above Office Actions of 10/21/2021, the Remarks, Arguments and Amendment filed 10/06/2021, in respect of independent claims, the Applicant argued that 
“”Ray states that "automatically, and without any user initiation, the query categorizer 270 extracts queries from the search history of the minable memory of the log 295 and attempts to generate a structure of categories that substantially reflects the underlying semantic meaning of the extracted queries," for example, by "parsing search terms of an extracted query to distill keywords (i.e., topic inherent to the extracted query)." However, this is not what Applicant's claim 1 recites. Indeed, parsing the search terms of queries extracted from the user's search history (as described in Ray) is NOT the same as identifying topics in the search query terms provided by the user (as recited in claim 1). As such, neither Ray nor the other cited references disclose "identifying a number of topics in each of the one or more search query terms provided by the user," as recited in claim 1.””, and the Applicant further argued that
“”Eder describes how its system can "proactively identify data, information and/or knowledge regarding choices the Subject entity (22) will be making in the near future using the time frame or time frames defined by user (41) in system settings table (162)" and how the system "uses process maps, preferences and the Resilient Context Forecast Service (603) to identify the choices that it expects the subject entity (22) to make in the near future" (emphasis added). However, identifying data, information and/or knowledge about choices a subject may make in the near future is NOT the same as determining topic relevance scores for each of the potential search queries (as recited in claim 1). As such, Eder fails to disclose "determining one or more topic relevance scores for each of the potential search queries"-much less "determining one or more topic relevance scores for each of the potential search queries using a predictive topic model, each topic relevance score indicating a relevance of the corresponding potential search query to a respective one of the topics identified in the received search query terms,"” and
“”In contrast to Gutt, the method of Applicant's claim 1 first identifies "a number of topics in each of the one or more search query terms provided by the user," and then "determines one or more topic relevance scores for each of the potential search queries," where each topic relevance score indicates a relevance of the corresponding potential search query to a respective one of the topics identified in the received search query terms." That is, rather than determining the relevance of a suggested search query to a currently popular topic (as taught by Gutt), the method of Applicant's claim 1 determines the relevance of each potential search query to the topics identified in the search query provided by the user.
As such, Gutt fails to disclose "determining one or more topic relevance scores for each of the potential search queries using a predictive topic model"-much less "determining one or more topic relevance scores for each of the potential search queries using a predictive topic model, each topic relevance score indicating a relevance of the corresponding potential search query to a respective one of the topics identified in the received search query terms“”, as recited in claim 1.


In view of the backgrounds and fields, the application is dedicated to machine learning, and more specifically to leveraging user data derived model training data obtained from multiple sources, and in light of the above arguments, a thorough review of the claimed subject matter, specifically limited to providing domain-specific and dynamic type-ahead suggestions for search query terms, the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
“storing a plurality of potential search queries in a memory associated with the computing system, 
each of the plurality of potential search queries including one or more search terms;
presenting user experience data and a search text box on a display screen viewable by a user;
receiving, via the search text box presented on the display screen, one or more search query terms of a search query provided by the user;
identifying a number of topics in each of the one or more search query terms provided by the user;
determining one or more topic relevance scores for each of the potential search queries using a predictive topic model, 
each topic relevance score indicating a relevance of the corresponding potential search query to a respective one of the topics identified in the received search query terms;
ranking the plurality of potential search queries based on their respective topic relevance scores;
identifying which potential search query of the plurality of potential search queries has a highest topic relevance score; and
presenting the identified potential search query as a type-ahead suggestion on the display screen adjacent to the one or more search query terms provided in the search text box, 
the presented type-ahead suggestion configured to assist the user by completing the search query.”.

An update search on prior art in domains (EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and the Examiner was persuaded that that features identified in the subject matters above is distinct from prior art and the subject matters disclosed or similarly disclosed in each of the independent claims 1 and 11 are also among the merits of allowable subject matter of the application. 

Claims (2-10) and (12-20)are directly or indirectly dependent upon the independent claims 1 and 11, respectively, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed. 
Conclusions
8.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
March 1, 2022